OKLAHOMA STATE BOARD OF ELECTROLOGY — LICENSE An applicant who has achieved the requisite number of college hours required for completion of a four (4) year college course, including the subjects specified in 59 O.S. 805 [59-805] (1971), and is otherwise qualified and passes the examination given by the Oklahoma State Board of Electrology, is entitled to a license to practice electrology in Oklahoma.  The Attorney General has considered your request for an opinion where, in effect, you ask if completion of a three year diploma program, designed to meet educational requirements for licensing of registered nurses in the State of Oklahoma, satisfies the minimum educational requirements set forth in Engrossed House Bill No. 309, page 6, as codified in 59 O.S. 805 [59-805] (1971).  Title 59 O.S. 805 [59-805] (1971) provides: "From and after the effective date of this Act, it shall be unlawful for any person who is not a licensed electrologist as herein defined, to engage in the practice of electrology as herein defined. A licensed electrologist shall consist of all persons who are now regularly licensed electrologists under the provisions of subsection K, Title 59 O.S. 198.1 [59-198.1], Oklahoma Statutes 1941, for the year ending June 30, 1947, and all persons over twenty-one (21) years of age who are citizens of the United States and are of good moral character, and who shall satisfactorily pass all examinations before the State Board of Electrology, as herein created, and provided for; provided, that no person shall be licensed who is a habitual drunkard, who has been convicted of a felony, or who has syphilis, gonorrhea, or active tuberculosis; provided further, that from and after the effective date of this Act all applicants for licenses as electrologists shall be required to furnish evidence of having graduated from an accredited high school and have at least two (2) years study in a college or university and shall have passed satisfactorily the following subjects: Anatomy, physiology, bacteriology, dermatology, chemistry, hygiene, sterilization and electricity; provided, however, that from and after June 30, 1950, the requirements shall be for a four (4) year completed college course which shall include all the subjects above mentioned.  "Provided further, that said Board shall have power to and is hereby authorized to issue reciprocal certificates to applicants from other states who have the same requirements as provided herein; and provided further, that such applicants to be licensed must be in good standing in other states at the time of making application for licenses in this State." The above statute requires, among other things, that applicants for licenses as electrologists have certain educational qualifications demanding successful completion of a four (4) year college course including specific courses of study. This, of course, does not mean that a four (4) year college course may not be completed in less time. Under the rule of statutory construction announced in McVicker v. Board of County Commissioners of Caddo County, Okl., 442 P.2d 297
(1966), if the wording of a provision is plain, clear and unambiguous, its evident meaning must be accepted and there is no reason or justification for the use of interpretive devices to fabricate a different meaning. The cardinal rule of statutory construction is to ascertain the intention of the Legislature and this should ordinarily be done by a consideration of the language of the statute. It is obvious that a four (4) year college course may well be completed in less than four (4) years. A student may attend summer classes or carry an increased semester-hour load to shorten the time necessary to complete the four (4) year course of study. Such a course of study would be in strict compliance with 59 O.S. 805 [59-805] (1971), supra. A three (3) year registered nurse diploma program will satisfy the requirements of 59 O.S. 805 [59-805] (1971), supra, if it includes the equivalent college hours for a four (4) year college course, and otherwise contains the courses required by the statute.  It is, therefore, the opinion of the Attorney General that an applicant who has achieved the requisite number of college hours required for completion of a four (4) year college course, including the subjects specified in 59 O.S. 805 [59-805] (1971), supra, and is otherwise qualified and passes the examination given by your Board is entitled to a license to practice electrology in Oklahoma.  (Michael Jackson)